ROVIRA, Justice,
dissenting:
I join the Chief Justice in his conclusion that there is no fundamental constitutional right to testify, and in his disagreement with the procedure set forth in the majority opinion for advising a defendant of his right to testify.
I dissent from the result in People v. Curtis. My reading of the record of the hearing in which Curtis admitted he knew he had the right to testify, but claimed he was not advised that he could “override his *520trial lawyer’s decision” convinces me, as it did the experienced trial judge who tried the case and heard the testimony on Curtis’ motion for new trial, that Curtis waived his right to testify.
The trial judge, denying the motion for new trial, recognized that every defendant has a right to testify, and the choice of whether to testify or not is that of the defendant. He found that Curtis, by returning intoxicated from the lunch recess on the final day of trial, evidenced his intention not to testify.
In my opinion, the same standard should be applied to Curtis as the majority opinion applies in Jones v. People.
The trial court applied the correct standards, made the findings necessary to establish waiver, and there was evidence to support the findings. I would affirm the order of the trial judge denying Curtis’ motion for new trial and reverse the judgment of the court of appeals.